                Case 6:19-bk-05871-CCJ              Doc 27      Filed 10/09/19        Page 1 of 1
[Doexstsh] [ORDER EXTENDING STAY AND SCHEDULING HEARING]




                                         ORDERED.
Dated: October 9, 2019




                                  UNITED STATES BANKRUPTCY COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION
                                          www.flmb.uscourts.gov



In re:                                                                    Case No. 6:19−bk−05871−CCJ
                                                                          Chapter 13
Paul Edward Bross



________Debtor*________/

            ORDER EXTENDING STAY AND SCHEDULING PRELIMINARY HEARING

    THIS CASE came on for consideration without a hearing on the Motion to Extend Automatic Stay
(Document No. 10) filed by Debtor. The Court is not able to schedule a hearing in compliance with 11 U.S.C.
362(c)(3)(B) within thirty days and finds that in as much as it is necessary, the automatic stay will be extended
until such time as a hearing can be scheduled. Accordingly, it is

   ORDERED as follows:

   1. The automatic stay is continued in full force and effect pending further order of this Court.

   2. The preliminary hearing is set for 10/22/19 at 10:30 AM in Courtroom 6D, 6th Floor, George C. Young
Courthouse, 400 West Washington Street, Orlando, FL 32801 . .

Avoid delays. You are reminded that Local Rule 5073−1 restricts the entry of cellular telephones and, except
in Orlando, computers into the Courthouse absent a specific order of authorization issued beforehand by the
presiding judge, a valid Florida Bar identification card, or pro hac vice order. Please take notice that as an
additional security measure a photo ID is required for entry into the Courthouse.

The Clerk's office is directed to serve a copy of this order on interested parties.

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
